Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Kelli Prather, OT,
(NPI: 1609981984),
Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-14-355

Decision Number: CR3252

Date: June 2, 2014

DECISION

National Government Services (NGS), an administrative contractor for the Centers for
Medicare & Medicaid Services (CMS), revoked the Medicare enrollment and billing
privileges of Petitioner, Kelli Prather, OT, a Medicare supplier.' I sustain NGS’s
reconsideration determination upholding the revocation because Petitioner submitted
false or misleading information to CMS, failed to notify CMS of changes to her practice
locations within the required timeframe, and was not operational at six practice locations
on file with NGS and CMS during on-site inspections and site verifications.

I. Background

Petitioner submitted numerous Medicare enrollment applications (CMS 855] forms) to
NGS between March 2012 and February 2013.

' A “supplier” is a physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.
NGS received the first Medicare enrollment application in question from Petitioner on
March 9, 2012. CMS Exhibit (Ex.) 2. In that application, Petitioner provided
information to reactivate her Medicare enrollment and added three practice locations:
1835 Richmond Road, Ground Floor, Staten Island, New York 10306; 8815 168th Street,
Suite 1P, Jamaica, New York 11432; and, 3044 Coney Island Avenue, 2nd Floor,
Brooklyn, New York 11235. CMS Ex. 2, at 4, 17-19. Petitioner certified that all
information contained in the application was true as of March 7, 2012. CMS Ex. 2, at 28-
29.

NGS received a second Medicare enrollment application from Petitioner on May 4, 2012.
CMS Ex. 5. In that application, Petitioner added two additional practice locations: 14843
Hillside Avenue, Jamaica, New York 11435, and 7819 18th Avenue, Brooklyn, New
York 11214. CMS Ex. 5, at 18-19. Petitioner certified that the information contained in
the application was true as of April 25, 2012. CMS Ex. 5, at 28-29.

NGS received a third Medicare enrollment application from Petitioner on July 13, 2012.
CMS Ex. 6. Petitioner added an additional practice location in this application, located at
174 Bay 29th Street, Brooklyn, New York 11214. CMS Ex. 6, at 17. Petitioner certified
the accuracy of the information contained in this application on July 12, 2012. CMS Ex.
6, at 26-27.

NGS received a fourth Medicare enrollment application from Petitioner on January 11,
2013. CMS Ex. 7. Petitioner added another practice location in this application, 2761
Bath Avenue, Lower Level, Brooklyn, New York 11214. CMS Ex. 7, at 17. She
certified the truth of the information in the application on December 11, 2012. CMS Ex.
7, at 26-27.

NGS received a fifth Medicare enrollment application from Petitioner on January 17,
2013. CMS Ex. 8. Petitioner added a new practice location, 2327 83rd Street, Suite A,
Brooklyn, New York 11214. CMS Ex. 8, at 15. Petitioner asserted that she saw her first
patient at this practice location on January 7, 2013. CMS Ex. 8, at 15. Petitioner
certified the accuracy of the information contained in the application on “12/12/12.”
CMS Ex. 8, at 24-25.

NGS received a sixth Medicare enrollment application from Petitioner on February 12,
2013. CMS Ex. 9. Petitioner added another practice location in this application, located
at 145 Highlawn Avenue, Brooklyn, New York 11223. CMS Ex. 9, at 17. Petitioner
certified the truth of the information contained in the application on February 1, 2013.
CMS Ex. 9, at 26-27.

NGS received a seventh Medicare enrollment application from Petitioner on February 26,
2013. CMS Ex. 10. Petitioner sought to reactivate her Medicare enrollment under a
corporation, Life Skills Enhancement Occupational Therapy Services PC and added her
three most recent practice locations: 2761 Bath Avenue, Basement Level, Brooklyn, New
York 11214; 2327 83rd Street, Suite A, Brooklyn, New York 11214; and, 145 Highlawn
Avenue, Brooklyn, New York 11223. CMS Ex. 10, at 2, 14, 17-19. Petitioner deleted a
practice location as well, 5110 12th Avenue, Brooklyn, New York 11219. CMS Ex. 10,
at 20.

In late March 2013, Safeguard Services LLC (SGS), a Medicare contractor, sought to
verify certain aspects of the information that Petitioner had provided to Medicare. See
CMS Ex. 11. On March 19, 2013, SGS conducted a site visit to Petitioner’s practice
location at 14843 Hillside Avenue, Jamaica, New York. CMS Ex. 11, at 2. On March
20, 2013, SGS conducted a site visit at 1835 Richmond Road, Staten Island, New York.
CMS Ex. 11, at 2. SGS performed site verifications of: 7819 18th Avenue, Brooklyn,
New York; 174 Bay 29th Street, Brooklyn, New York; 3044 Coney Island Avenue, 2nd
Floor, Brooklyn, New York; and, 8815 168th Street, Suite 1P, Jamaica, New York. CMS
Ex. 11, at 2. SGS determined Petitioner was no longer actively practicing at any of the
six locations the investigator visited or verified. CMS Ex. 11, at 2; Petitioner’s (P.) Ex. 2,
at 3-4.

NGS received an eighth Medicare enrollment application from Petitioner on May 16,
2013. CMS Ex. 12. In this application, and subsequent supplemental information
supplied at NGS’s request, Petitioner revalidated her Medicare enrollment and terminated
her enrollment with respect to several of her practice locations. CMS Ex. 12, at 5, 7-9,
45-47.

CMS informed Petitioner that it was revoking her Medicare billing privileges in a revised
letter dated August 13, 2013. CMS Ex. 13. The letter informed Petitioner that CMS was
revoking her enrollment and billing privileges due to Petitioner’s violations of 42 C.F.R.
§ 424.535(a)(4) (certifying as “true” false or misleading information in an enrollment
application), (a)(5) (failing to be operational to furnish Medicare covered items or
services), and (a)(9) (failing to comply with reporting requirements), effective May 20,
2013. CMS Ex. 13, at 1-2. Petitioner timely sought reconsideration of the decision in a
letter dated September 12, 2013. P. Ex. 2; CMS Ex. 14. NGS issued an unfavorable
decision in response to Petitioner’s request for reconsideration on October 15, 2013.
CMS Ex. 15. Petitioner sought review in a timely filed request for hearing on December
4, 2013. Request for Hearing (RFH).

The case was assigned to me for hearing and decision. I issued an Acknowledgment and
Pre-Hearing Order on December 11, 2013. Pursuant to my Acknowledgment and Pre-
Hearing Order, which established deadlines for a complete prehearing briefing including
any motions for summary judgment, CMS filed a brief and a motion for summary
judgment (CMS Br.), as well as fifteen exhibits (CMS Exs. 1 — 15). Petitioner filed an
opposition and brief (P. Br.) and eight exhibits (P. Exs. 1 — 8). I admit all of CMS’s
exhibits and Petitioner’s exhibits into the record without objection.

My Acknowledgment and Pre-Hearing Order advised the parties that they must submit
written direct testimony for each proposed witness and that an in-person hearing would
only be necessary if the opposing party affirmatively requested an opportunity to cross-
examine a witness. Acknowledgment and Pre-Hearing Order 4 8-10; see Vandalia
Park, DAB No. 1940 (2004); Pacific Regency Arvin, DAB No. 1823, at 8 (2002)
(holding that the use of written direct testimony for witnesses is permissible so long as
the opposing party has the opportunity to cross-examine those witnesses). Neither party
offered the written direct testimony of any witnesses for a hearing. Therefore, I find that
an in-person hearing in this case is unnecessary, and I issue this decision on the full
merits of the written record. Acknowledgment and Pre-Hearing Order {J 10, 11.

The regulations at 42 C.F.R. Part 498 set forth the procedures for hearings and appeals
here. In cases subject to Part 498, the Departmental Appeals Board (Board) has found
that CMS must establish a prima facie showing of a regulatory violation, and the
regulated entity then bears the burden of showing by a preponderance of the evidence that
it was compliant with the Social Security Act (Act) or regulations, or that it had a
defense. Evergreene Nursing Care Ctr., DAB No. 2069, at 7-8 (2007); Batavia Nursing
and Convalescent Inn, DAB No. 1911 (2004); Batavia Nursing and Convalescent Ctr.,
DAB No. 1904 (2004); Emerald Oaks, DAB No. 1800 (2001); Cross Creek Health Care
Ctr., DAB No. 1665 (1998). The Board has found this allocation of the burden of going
forward with the evidence and the burden of persuasion properly applied in supplier
enrollment cases. MediSource Corp., DAB No. 2011, at 2-3 (2006).

II. Applicable Law

Suppliers such as Petitioner must enroll in the Medicare program to “receive payment for
covered Medicare items or services from either Medicare (in the case of an assigned
claim) or a Medicare beneficiary (in the case of an unassigned claim). ...” 42 C.F.R.

§ 424.505. The regulations at 42 C.F.R. Part 424, subpart P, establish requirements for a
supplier to enroll in the Medicare program. See also Social Security Act (Act)

§ 1866(j)(1)(A) (authorizing the Secretary of the U.S. Department of Health and Human
Services to establish by regulation the process for enrolling providers and suppliers in the
Medicare program).

In order to be enrolled in the Medicare program, suppliers must meet a number of
requirements. A supplier must submit an enrollment application that contains “complete,
accurate, and truthful responses to all information requested... .” 42 C.F.R.

§ 424.510(d)(2). The enrollment application contains a certification statement that the
supplier must sign “attest[ing] that the information submitted is accurate and that the...
supplier is aware of, and abides by, all applicable statutes, regulations and program
instructions.” 42 C.F.R. § 424.510(d)(3). A supplier in the Medicare program “must be
operational to furnish Medicare covered items or services before being granted Medicare
billing privileges.” 42 C.F.R. § 424.510(d)(6). In order to be considered “operational” at
a given practice location, a supplier must “[be] open to the public for the purpose of
providing health care related services, [be] prepared to submit valid Medicare claims, and
[be] properly staffed, equipped, and stocked . . . to furnish these items or services.” 42
C.F.R. § 424.502. Nonphysician suppliers must report any change in practice locations to
their Medicare contractor within 30 days. 42 C.F.R. § 424.516(d)(1)(iii). CMS may
perform onsite review of a supplier to verify the information a supplier has submitted in
an enrollment application. 42 C.F.R. § 424.510(d)(8); 42 C.F.R. § 424.517(a).

CMS may revoke a supplier’s enrollment in the Medicare program if it finds a supplier
not to be in compliance with enrollment requirements. 42 C.F.R. § 424.535(a)(1).
Federal regulations permit CMS to revoke a supplier’s Medicare enrollment and billing
privileges for a variety of reasons including:

False or misleading information. The provider or supplier certified as
“true” misleading or false information on the enrollment application to be
enrolled or maintain enrollment in the Medicare program. (Offenders may
be subject to either fines or imprisonment, or both, in accordance with
current law and regulations.);

On-site review. CMS determines, upon on-site review, that the provider or
supplier is no longer operational to furnish Medicare covered items or
services, or is not meeting Medicare enrollment requirements under statute
or regulation to supervise treatment of, or to provide Medicare covered
items or services for, Medicare patients; or

Failure to report. The provider or supplier did not comply with the
reporting requirements specified in § 424.516(d)(1)(ii) [requirement to
report adverse legal action within 30 days] and (iii) [requirement to report
change in practice location within 30 days] of this subpart.

42 CFR. § 424.535(a)(4), (a)(5), and (a)(9).

When a supplier’s billing privileges are revoked, the supplier is barred from participating
in the Medicare program from the effective date of the revocation until the end of the re-
enrollment bar, a minimum of | year but not greater than 3 years. 42 C.F.R.

§ 424.535(c).
II. Discussion
A. Issue Presented

Whether NGS, acting on behalf of CMS, had a legitimate basis to revoke Petitioner’s
Medicare enrollment and billing privileges as an occupational therapist.

B. Findings of Fact and Conclusions of Law

I. CMS had a legitimate basis to revoke Petitioner’s enrollment and billing
privileges because Petitioner submitted false information in Medicare
enrollment applications.

Medicare enrollment applicants must provide complete and accurate responses to all

information requested within each section of their enrollment applications. 42 C.F.R.

§ 424.510(d)(2)(i). CMS has a legitimate basis to revoke a supplier’s Medicare billing

privileges where the supplier fails to provide complete and accurate information in his or
er enrollment application. 42 C.F.R § 424.535(a)(1), (a)(4).

NGS received an enrollment application from Petitioner on January 17, 2013. CMS Ex.
8. In that application, Petitioner certified that she first started seeing Medicare patients at
er practice location at 2327 83rd Street, Suite A, Brooklyn, New York, on January 7,
2013. CMS Ex. 8, at 15. Petitioner signed the certification statement in the enrollment
application on “12/12/12.” CMS Ex. 8, at 24-25. By signing the certification statement,
Petitioner attested that the information contained in the application was “true, correct, and
complete.” CMS Ex. 8, at 24. Yet, Petitioner certified that she had a/ready begun seeing
patients nearly a month before she claims to have seen the first patient.

Petitioner provides no explanation for the inconsistency, which CMS pointed out in its
brief. She asserts only that “the information contained in the application . . . is accurate.”
P. Br. at 5. While Petitioner’s statement that she first started seeing patients at 2327 83rd
Street, Suite A, Brooklyn, New York, on January 7, 2013, very well may be true, she
cannot have certified its truth nearly a month before it happened.

Furthermore, NGS received a different enrollment application containing false or
misleading information from Petitioner on March 9, 2012. CMS Ex. 2. In that
application, Petitioner informed Medicare that she had begun seeing patients at a new
practice location, 1835 Richmond Road, Ground Floor, Staten Island, New York (“1835
Richmond Rd. location”). CMS Ex. 2, at 17. Petitioner asserted that she first started
seeing patients at the 1835 Richmond Road location on “1/16/2012.” CMS Ex. 2, at 17.
Petitioner signed the certification statement in the enrollment application, asserting she
ad “read the contents of [the] application, and the information contained [there]in is

true, correct, and complete.” CMS Ex. 2, at 28-29. By her own admission, however,
Petitioner never saw patients at the 1835 Richmond Road location. P. Br. at 7. Petitioner
concedes that “although [she] did at one time fully intend to provide services at this
location, ultimately she never did.” P. Br. at 7. Therefore, the addition of the 1835
Richmond Road location and the assertion that Petitioner first began seeing patients at
this location on “1/16/2012” constitute false information that Petitioner submitted on an
enrollment application.

Petitioner defends her submission of false information by blaming her credentialing
company, Rio Consulting Group (Rio). Petitioner claims that Rio submitted the
information regarding the 1835 Richmond Road location “unbeknownst to her.” P. Br. at
7. Petitioner’s signature on the enrollment application suggests otherwise. CMS Ex. 2, at
29. Petitioner does not question the authenticity of her signature on the enrollment
application, and her signature plainly certifies that she had “read the contents of [the]
application.” CMS Ex. 2, at 28. As a result, Petitioner cannot claim that she was
unaware that Rio added the 1835 Richmond Road location. Moreover, the Board has
made clear that suppliers are responsible for actions taken on their behalf by companies
with whom they have contracted to supply such services. See Louis J. Gaefke, DPM,
DAB No. 2554, at 5-6 (2013) (holding Medicare suppliers responsible for the accuracy of
reimbursement claims when submitted by a billing company). Petitioner’s culpability is
even clearer in the instant case than in Gaefke because here there is no dispute that
Petitioner actually signed the submissions. Petitioner’s false statements provide a
legitimate basis for CMS to revoke Petitioner’s enrollment and billing privileges pursuant
to 42 C.F.R. § 424.535(a)(4).

2. CMS had a legitimate basis to revoke Petitioner’s enrollment and billing
privileges because Petitioner was not operational at multiple practice
locations on file with CMS when NGS attempted to verify those locations.

As part of the enrollment process, a prospective supplier must state its practice location
on its enrollment application. See 42 C.F.R. § 424.510(a). CMS may perform periodic
revalidations and on-site reviews to verify the enrollment information a supplier submits,
determine the supplier’s compliance with Medicare enrollment requirements, and
determine whether the supplier is operational. 42 C.F.R. §§ 424.510(d)(8), 424.515(c),
424.517(a). The regulations define “operational” as:

[having] a qualified physical practice location, [being] open to the public
for the purpose of providing health care related services, [being] prepared
to submit valid Medicare claims, and [being] properly staffed, equipped,
and stocked (as applicable, based on the type of facility or organization,
provider or supplier specialty, or the services or items being rendered), to
furnish these items or services.

42 C.F.R. § 424.502.

On March 19, 2013, an inspector for SGS attempted to conduct a site inspection of
Petitioner’s practice location at 14843 Hillside Avenue, Jamaica, NY. CMS Ex. 11, at 2.
The inspector learned that Petitioner “was no longer at the location and had departed the
location back in July 2012,” approximately eight months before the visit. CMS Ex. 11, at
2. On March 20, 2014, the inspector attempted to conduct a site inspection of another of
Petitioner’s practice locations, the 1835 Richmond Road location. CMS Ex. 11, at 2.
The inspector learned “that [Petitioner] had applied for a job at the location, but had
never worked a single day at the location.” CMS Ex. 11, at 2. The inspector
subsequently learned through site verifications that Petitioner “was not at any of the . . .
locations” that CMS had on file for her. CMS Ex. 11, at 2. Those locations included:
7819 18th Avenue, Brooklyn, New York; 174 Bay 29th Street, Brooklyn, New York;
3044 Coney Island Avenue, 2nd Floor, Brooklyn, New York; and, 8815 168th Street,
Suite 1P, Jamaica, New York. CMS Ex. 11, at 2. Petitioner contacted the inspector on
March 21, 2013, and confirmed that the only location at which she was actively
practicing was 2761 Bath Avenue, Brooklyn, New York. CMS Ex. 11, at 3.

Petitioner again now concedes the inspector’s finding that she was not operational at one
of the practice locations on file with Medicare in March 2013, the 1835 Richmond Road
location. P. Br. at 7. Petitioner argues, however, that she notified Medicare that she was
terminating five of the six locations in January 2013. P. Br. at 6-7. As evidence,
Petitioner cites a grainy, undated, non-consecutive series of pages which appear to be
selections from various Medicare enrollment applications. See P. Ex. 8. Without any
supporting explanation as to how the pages demonstrate Petitioner’s alleged compliance,
or dates to verify when Petitioner allegedly submitted them to CMS, I am not persuaded
by them.

Both SGS’s investigation and Petitioner’s admissions demonstrate that Petitioner was not
operational at six practice locations on file with CMS. Petitioner again seeks to assign
blame to Rio, her credentialing company, for her failure to notify NGS that she was no
longer practicing (or had never practiced) at numerous practice locations on file with
CMS. P. Br. at 6-7. As previously discussed, Petitioner is ultimately responsible for the
information she submits, or fails to submit, to CMS. Therefore, CMS had a legitimate
basis to revoke Petitioner’s Medicare enrollment and billing privileges pursuant to 42
C.F.R. § 424.535(a)(5) because Petitioner was not operational at six practice locations on
file with CMS on the dates CMS’ contractor sought to inspect or verify the practice
locations.

3. CMS had a legitimate basis to revoke Petitioner’s enrollment and billing
privileges because Petitioner failed to timely notify CMS when she ceased to
provide services at six separate practice locations on file with CMS.

Non-physician practitioners such as Petitioner must report changes to their practice
locations within 30 days of the change in location. 42 C.F.R. § 424.516(d)(1)(iti). Ifa
supplier fails to report such a change within 30 days, CMS may revoke the supplier’s
Medicare enrollment and billing privileges. 42 C.F.R. § 424.535(a)(9).

As previously discussed, Petitioner was not providing services at six practice locations on
file with CMS on March 19 and 20, 2013, when SGS’s investigator conducted site visits
and attempted site verifications of the locations. The investigator reported that when
Petitioner contacted her, Petitioner admitted that she had either ceased to practice at these
locations a number of months before or had never practiced at the locations at all. CMS
Ex. 11, at 2-3. For instance, the investigator reported that Petitioner informed her that
“she left 174 Bay 29th. Street, Brooklyn, NY at some point in October 2012,” that she
left “14843 Hillside Avenue, Jamaica, NY in July 2013,” and that she “left the location
of 7819 18th. Avenue, Brooklyn, NY in January 2013.” CMS Ex. 11, at 2-3. The
investigator concluded that each of these locations was on file with Medicare as active
locations when the investigator conducted site verifications on March 20, 2013. CMS
Ex. 11, at 2-3. The approximate dates on which Petitioner ceased providing services at
each of these locations were considerably more than 30 days before SGS’s investigation
in March 2013, which concluded that she had not notified CMS of any of these changes.
CMS Ex. 11, at 3.

In at least two instances, Petitioner asserts that her failure to notify NGS was due to the
fact that “she was unaware that she was required to remove” the practice locations from
Medicare’s files. P. Br. at 6-7. As previously discussed, Petitioner is ultimately
responsible for the information she submits or fails to submit to CMS. Additionally, the
certification statement that Petitioner signed on each of her enrollment applications stated
that “if [Petitioner] become[s] aware that any information in this application is not true,
correct, or complete, [Petitioner] agrees to notify the Medicare fee-for-service contractor
....” See, e.g., CMS Ex. 2, at 28. Petitioner cannot credibly claim that she was unaware
of the requirement to notify NGS of the changes to her practice locations because she
signed no fewer than seven enrollment applications, each of which stated that she must
inform NGS of any changes to her practice locations.

> The investigator’s report, dated May 23, 2013, listed Petitioner as having left this
location in “July 2013.” This was an obvious typographical error, as Petitioner’s
subsequent submissions confirm. See, e.g., P. Br. at 6. Therefore, the investigator’s
report actually suggests that Petitioner left 7819 18th Avenue, Brooklyn, New York
practice location in July 2012.
10

Petitioner also argues that she did notify CMS that she had ceased to practice at five of
the six locations in January 2013. P. Br. at 6-7. As evidence, Petitioner cites the
previously discussed grainy, undated, non-consecutive series of pages which appear to be
selections from various Medicare enrollment applications. P. Br. at 6-7. Even if I were
to accept Petitioner’s argument and evidence that she notified CMS of the termination of
five practice locations in January 2013, Petitioner still concedes that her notifications
came many months after she ceased utilizing the practice locations. See P. Br. at 6-7.
Therefore, CMS had a legitimate basis to revoke Petitioner’s enrollment and billing
privileges based on her failure to notify it of changes to her practice locations within 30
days. 42 C.F.R. § 424.535(a)(9); 42 C.F.R. § 424.516(d)(1)(iii).

4. Iam not authorized to grant Petitioner’s request for equitable relief:

Petitioner argues that her credentialing company, Rio, was responsible for many of the
deficiencies in her enrollment applications and subsequent failures to update CMS with
respect to her active practice locations. RFH at 1-2; P. Br. at 3-4. She argues that she
“has gone to great lengths to satisfy applicable Medicare requirements,” and that “she has
now taken a much more active role in maintaining her privileges and now has direct
oversight as to what information and documentation is prepared and submitted to
Medicare ....” P. Br. at 8. Petitioner has not shown, however, any basis in fact or in
law that would legally excuse her prior failure to comply with regulations requiring her to
file truthful enrollment applications, to be operational at practice locations on file with
Medicare, and to notify Medicare of changes to her practice locations within 30 days. I
am bound by the applicable statutes and regulations and am not authorized to provide
Petitioner with the equitable relief she seeks. See US Ultrasound, DAB No. 2302, at 8
(2010); 1866/CPayday.com, L.L.C., DAB No. 2289, at 14 (2009) (“[a]n ALJ is bound by
applicable laws and regulations and may not invalidate either a law or regulation on any
ground...”).

IV. Conclusion

CMS was authorized to revoke Petitioner’s enrollment and billing privileges because
Petitioner submitted inaccurate or misleading enrollment forms to CMS, was not
operational at practice locations on file with CMS, and failed to update NGS within 30
days of changing numerous practice locations. Petitioner is subject to the one-year
enrollment bar that CMS imposed.

/s/
Joseph Grow
Administrative Law Judge

